Title: To George Washington from Brigadier General William Maxwell, 28 May 1780
From: Maxwell, William
To: Washington, George



Sir
One mile from Elizth Town [N.J.] 28th May 1780

I wrote to Your Excellency on friday, informing that I arived at this place on thursday last, which day the Engineer was to have been here, to begin the works; otherwise I should not have left my old station so soon; as he is not come according to promise, and I have had no reason asigned me why he did not come I am at a loss what to think of the Matter.
As the Engineer only sett one stake at each of the four corners there will no one undertake to carry on the work.
Coll Ogden is sick at Chatham who propos’d to have done something at it. I should not have troubled Your Excellency with this only that I

thought it probable I might be suspected of neglect in carrying on the works, though the lightness of our diet, would hardly authorize us working much. My sittuation is such that I think they cannot surprize me, but if they come out with a much superior force, they may move me from my Baggage & Camp equipage. Coll Dayton is under apprehensions that some intiligence he had coming from New York in writing is lost; it was certainly on the way that night, the Enemy came out to New Ark; the man nor intiligence not heard of since; it is supposed the Enemy have taken him. I send You a New York Paper of the 24th on account of one piece directed to Mr Rivington.
Capt. Reading informed me Yesterday that he had a Sergt a Corporal and four men taken by the Enemy when over, they took also two men of the Connecticut line that was confined by the Civil authority; they attempted to burn the Jail but some woman put it out. The Sergt was left at a certain place to conduct some Men that was expected in from Pattrole, to the main body, but he staid too long. Capt. Thos Blanch of the Bergan Militia has sent me one Lieut. & one private of the New York Militia; he says he took them near Bergan woods on friday morning in company with John Berry commonly called John De Regular, the noted Horse thief whome they killed and burried there. They were all taken in arms, and sent to the Commissary of prisoners for this State. He is at Sussex Court I shall keep them till he arives.
The Enemy sent back the same night by one of our Flag Boats that was over, 10 or 12 of the most suspitious persons they had taken in the morning on parole. This is a game they are playing I find every where they can, to keep their friends clear of duty and to call them in & send them out when they please, either for intiligence Trade or carrying out counterfit money; possibly if our Legislator was fully acquainted with the matter, they would devise some mode to disolve such paroles and prevent the like in future I submit it to Your Excellency, and am Your Most Obedient Humble Servant

Wm Maxwell

